No. 99-60492
                                 -1-


               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 99-60492
                        Conference Calendar
                         __________________


JOHNATHAN O. FAGBEMI,

                                               Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.


                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 856 892

                        --------------------
                           Apr8il 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Johnathan O. Fagbemi petitions for review of the order of

the Bureau of Immigration Appeals (BIA) dismissing his appeal

from the decision of the Immigration Judge (IJ) that denied his

application for asylum and withholding of deportation.    Fagbemi

contends that the BIA erred by dismissing his appeal because the

IJ denied his motion for a change of venue.    Fagbemi has not

shown that the IJ abused his discretion by denying the motion.

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                           No. 99-60492
                                -2-

Kin Sang Chow v. INS, 12 F.3d 34, 39 (5th Cir. 1993).    Fagbemi

also asserts that he was wrongly denied relief from removal.   The

decision of the IJ and BIA that Fagbemi was not eligible for

asylum or withholding of deportation is supported by substantial

evidence in the record.   Faddoul v. INS, 37 F.3d 185, 188 (5th

Cir. 1994).

     Fagbemi’s motions for discovery, to compel, to enter default

judgment, and for a subpoena are DENIED.

     PETITION DENIED; MOTIONS DENIED.